Case: 17-14136       Date Filed: 11/26/2019      Page: 1 of 18


                                                                                 [PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 17-14136
                              ________________________

                         D.C. Docket No. 1:17-cr-20256-JLK-1



UNITED STATES OF AMERICA,

                                                        Plaintiff - Appellee,

versus

ROBERTO ARTURO PEREZ,

                                                        Defendant - Appellant.

                              ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           ________________________

                                   (November 26, 2019)

Before ROSENBAUM and TJOFLAT, Circuit Judges, and PAULEY III.∗

PER CURIAM:


         ∗
          Honorable William H. Pauley III, Senior United States District Judge for the Southern
District of New York, sitting by designation.
               Case: 17-14136        Date Filed: 11/26/2019      Page: 2 of 18


       If this were an Encyclopedia Brown mystery, it might be called The Case of

the Polite Bank Robber.1 Without any weapons, Defendant-Appellant Roberto

Arturo Perez calmly walked into two different banks. He handed a teller at each

bank a note with instructions using words like “please” and “thank you,” made no

reference to any type of weapon, bargained pleasantly with one teller for $5,000, and

allowed another teller to leave the teller’s post and report the robbery while it was

ongoing.

       Of course, there’s no such thing as a good bank robbery. But from the

perspective of the Sentencing Guidelines, there are certainly less bad ones. All bank

robberies charged under 18 U.S.C. § 2113(a) necessarily involve implicit or explicit

threats of some type, since they must all occur by “force and violence” or

“intimidation” to qualify as bank robberies under that statute. 2 But the Guidelines

more harshly punish defendants who use implicit or explicit threats of death to

accomplish bank robberies than those who employ lesser threats in their crimes.

       Here, we decide whether the district court clearly erred in concluding that

Perez’s conduct and choice of language would have instilled in a reasonable person

a fear of death, justifying application of the Guidelines’ threat-of-death



       1
         For the uninitiated, the Encyclopedia Brown children’s book series, written by Donald J.
Sobel, follows the adventures of Leroy Brown (not the Leroy Brown of Jim Croce notoriety).
Brown was a fictional, highly intelligent, boy sleuth who solved mysteries.
       2
         Bank extortion under § 2113(a) is subject to a different guideline than bank robbery.
Compare U.S. Sentencing Guidelines Manual § 2B3.2 (extortion), with USSG § 2B3.1 (robbery).
                                               2
              Case: 17-14136     Date Filed: 11/26/2019    Page: 3 of 18


enhancement. In other words, we must evaluate whether Perez’s bank robberies

were of the less bad variety, by Guidelines standards. After careful consideration

and with the benefit of oral argument, we hold that they were. We therefore vacate

Perez’s sentence and remand for resentencing.

                                           I.

A.    Perez’s Bank Robbery and Attempted Bank Robbery

      Within the span of a week, Perez committed or tried to commit two bank

robberies. We discuss what happened during each one.

      First, on about March 21, 2017, Perez entered a Chase Bank. He was wearing

a baseball hat, dark sunglasses, a t-shirt, and pants. Perez, who was not carrying a

weapon, gave the teller a note that read, “Put $5[,]000 in an envelope. Put the note

inside as well. Stay calm. Do this and no one will get hurt. Press the alarm after I

walk out. I have kids to feed. Thanks.”

      In response to receiving this note, the teller explained to Perez that the teller

would need to type a code into the computer to dispense any cash. Perez directed

the teller to do so. After the teller entered the code, the teller placed $1,000 in cash

on top of the counter. Perez took the money and counted it. Then, pointing to his

written note seeking $5,000, Perez asked the teller if that was the most cash the teller

could dispense. In response, the teller gave Perez another $1,000 and placed it on




                                           3
              Case: 17-14136    Date Filed: 11/26/2019    Page: 4 of 18


the counter. This process occurred three more times, for a total of approximately

$5,000. Perez took that money from the teller’s counter and exited the bank.

      Six days later, on about March 27, 2017, Perez entered a Wells Fargo Bank.

This time, besides his baseball hat, dark sunglasses, and shirt, he wore shorts rather

than pants. Perez again did not carry a weapon. When Perez approached the bank

teller this time, he gave the teller a note that read, “[A]ct normal and stay calm[.]

[T]ake 20,000$ [sic] and put it in an envelope and nobody gets hurt[.] [P]lease sound

the alarm in 10 minutes[.] I got kids to feed[.] [T]hanks.”

      In response, the bank teller signaled the bank’s alarm system and then simply

left the bank counter, entering a back room to inform a supervisor and others of the

robbery in progress. They, of course, dialed 911 to contact law enforcement.

Remarkably, after several minutes, the bank teller returned to the counter where

Perez, “visibly agitated and aggressive,” was waiting. Perez demanded that the bank

teller hurry up. Nevertheless, the teller stalled Perez until law enforcement arrived

and took Perez into custody.

B.    Procedural History

      The United States charged Perez with the robbery of Chase Bank (Count 1)

and the attempted robbery of Wells Fargo Bank (Count 2), both in violation of 18

U.S.C. § 2113(a). Perez pled guilty to both charges without a plea agreement.

      Perez’s Pre-Sentence Investigation report (“PSI”) assigned Perez a combined


                                          4
              Case: 17-14136     Date Filed: 11/26/2019    Page: 5 of 18


adjusted offense level of 23.       As relevant here, that included a two-level

enhancement for making threats of death, under USSG § 2B3.1(b)(2)(F) (the “threat-

of-death enhancement”). Based on a total offense level of 23 and a criminal-history

category of I, Perez’s guideline range was 46 to 57 months’ imprisonment.

      Perez filed an objection to the two-level threat-of-death enhancement. He

then renewed that objection at sentencing. In summary, Perez contended, as he does

on appeal, that the threat-of-death enhancement applies only when some additional

conduct or language aggravates a mere threat of harm, inherent in every robbery, to

a threat of death. And because Perez did not engage in such conduct or language,

he asserted, the enhancement did not apply.

      The district court disagreed. It first lamented that the parties failed to present

any factual evidence about Perez’s offenses but instead relied on the PSI’s

undisputed facts (which we have recited above). Looking to those facts, the district

court characterized Perez as having had “sort of a conversation . . . or [a] back-and-

forth” with the teller in the first robbery. As to the second, the district court

recognized that the note “has a sense of overall threatening and, yet, it has a

blandness to it . . . a plea for help for his kids[.]” [The district court opined that

“there [was] an element, certainly, of fear in the matter . . . that will put somebody

in concern about harm,” regardless of the absence weapons or threatening non-verbal

cues. “On this basis,” the district court concluded that a reasonable person “could


                                           5
                Case: 17-14136       Date Filed: 11/26/2019     Page: 6 of 18


have been in sufficient fear to warrant” application of the threat-of-death

enhancement, as recommended in the PSI. So it overruled Perez’s objection.

Nevertheless, the court sentenced Perez to 46 months’ imprisonment, the low end of

the threat-of-death-enhanced guideline range, because it determined that Perez’s

threats were less severe than others that qualify for the enhancement.

      The district court later entered judgment, and Perez timely appealed.

C.    This Appeal 3

      On appeal, Perez claims that his sentence should be vacated and the case

remanded for resentencing for two reasons. First, Perez argues that the district court

applied the wrong legal standard. According to Perez, the district court imposed the

threat-of-death enhancement based upon a lower finding than necessary.

Specifically, Perez contends that the district court found only that Perez’s threats

would have placed a reasonable person in fear of “danger” or “harm,” which is

inherent in every bank robbery under § 2113(a) but which, without more, cannot

suffice to sustain the threat-of-death enhancement. Second, Perez argues that even

if the district court applied the correct legal standard, it erred by finding the facts of

this case warrant the imposition of the threat-of-death enhancement.

      The government agrees.




      3
          We have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742.

                                               6
               Case: 17-14136      Date Filed: 11/26/2019      Page: 7 of 18


       Nevertheless, we have an independent duty to decide the matter before us

according to law. And the parties’ agreement about or stipulation to a particular

view of the law does not absolve us of that duty. See United States v. Linville, 228
F.3d 1330, 1331 (11th Cir. 2000) (“We are not required to accept such a concession

[from the government] when the law and record do not justify it.”); see also United

States v. Mankiewicz, 122 F.3d 399, 402-03 (7th Cir. 1997) (discussing district

court’s independent duty to determine legal question regardless of parties’

agreement). For that reason, a judge of this Court appointed an amicus lawyer to

defend the district court’s judgment.4

                                             II.

       We review the district court’s application of the Sentencing Guidelines de

novo. United States v. George, 872 F.3d 1197, 1204 n.6 (11th Cir. 2017); United

States v. Murphy, 306 F.3d 1087, 1089 (11th Cir. 2002). That entails a de novo

review of the legal standard, a clear-error review of the district court’s findings of

fact, and a de novo review of the district court’s application of the legal standard and

the Sentencing Guidelines to those facts. George, 872 F.3d at 1204 n.6.

                                            III.




       4
         We thank Alissa del Riego of Podhurst Orseck, P.A., for accepting the appointment and
for her very able service during this appeal.

                                              7
              Case: 17-14136    Date Filed: 11/26/2019    Page: 8 of 18


      As we have noted, Perez first contends that the district court applied the wrong

legal standard in evaluating whether his conduct qualifies for the threat-of-death

enhancement. We do not opine on this issue because even if the district court applied

the correct standard and determined that Perez engaged in conduct that would have

put a reasonable person in fear of death (and not just harm or danger), we still must

vacate the sentence and remand for resentencing. Whether we view the district

court’s determination as a clearly erroneous factual finding or an incorrect

application of the Guidelines to the facts, the district court reversibly erred in

imposing the enhancement.

      In explaining why, we begin our analysis with a brief review of the crime of

bank robbery under 18 U.S.C. § 2113(a). A defendant is guilty of bank robbery (or

attempted bank robbery) if he takes or attempts to take money from a bank “by force

and violence, or by intimidation.” 18 U.S.C. § 2113(a). Delineating between bad

robberies and worse robberies, USSG § 2B3.1(b) sets forth sentencing

enhancements that account for how the defendant undertook the robbery at issue.

As relevant here, that section imposes a two-level enhancement when the defendant

makes a “threat of death” during the robbery. Id. § 2B3.1(b)(2)(F). It applies when

the defendant’s conduct “instill[s] in a reasonable person, who is a victim of the

offense, a fear of death.” Id. at cmt. 6. A “threat of death” “may be in the form of

an oral or written statement, act, gesture, or combination thereof.” Id. The defendant


                                          8
              Case: 17-14136    Date Filed: 11/26/2019   Page: 9 of 18


need not expressly threaten the victim with death for the enhancement to apply; an

implied threat of death equally suffices. Id.

      Because the enhancement looks to the reaction of a reasonable person, we

apply an objective test to determine whether a defendant’s conduct qualifies for the

enhancement. See United States v. Raszkiewicz, 169 F.3d 459, 468 (7th Cir. 1999).

So we consider whether the defendant’s overall conduct would have instilled the fear

of death in a reasonable person. See United States v. Wooten, 689 F.3d 570, 575 (6th

Cir. 2012); United States v. Emmett, 321 F.3d 669, 673 (7th Cir. 2003). Whether the

defendant intended to threaten death is not determinative. Murphy, 306 F.3d at 1089

n.1. Similarly, the actual victim’s subjective fear is not dispositive, though it may

be indicative of whether a reasonable person would have feared death based on the

defendant’s conduct. Wooten, 689 F.3d at 576-77.

      The commentary to the Guidelines also directs courts to account for not just

what the defendant said (or wrote), but also what the defendant did or did not do

during the robbery. While express threats of death are clearly sufficient to justify

application of the enhancement, see, e.g., USSG § 2B3.1 cmt. 6 (“Give me the

money or I will kill you.”), threats of harm plus something more may also qualify

for the enhancement. For example, if the defendant specifically threatened that he

would do harm by using a deadly weapon—“Give me the money or I will pull the

pin on the grenade I have in my pocket”—imposition of the enhancement might be


                                          9
             Case: 17-14136     Date Filed: 11/26/2019    Page: 10 of 18


warranted. Id. So too if the defendant threatened a specific harm that frequently or

logically might result in death: “Give me the money or I will shoot you.” Id.

Imposition of the enhancement may also be appropriate if a defendant’s nonverbal

conduct implied noncompliance will result in death: “Give me your money or else

(where the defendant dr[ew] his hand across his throat in a slashing motion)[.]” Id.

      Our case law and that of our sister Circuits demonstrates how courts apply

these considerations. In Murphy, for instance, we held that a note the defendant gave

the teller made a threat of death. 306 F.3d at 1089-90. The note read, “You have

ten seconds to hand me all the money in your top drawer. I have a gun. Give me

the note back now.” Id. at 1089. That threat qualified for the enhancement because

a reasonable teller “would reasonably have this reaction [to it]: ‘If I do not give this

robber money within ten seconds, I will be shot; and people who are shot often die.’”

Id.

      Similarly, the Second Circuit, in United States v. Jennette, concluded that the

defendant’s demand for money and follow-up statement that he had a gun was

equivalent to the Guidelines’ model statement, “Give me the money or I will shoot

you.” 295 F.3d 290, 291-92 (2d Cir. 2002); see also United States v. Carbaugh, 141
F.3d 791, 792, 794-95 (7th Cir. 1998) (holding “This is a robbery. Put the money in

the bag. I have a gun.” involved a death threat).




                                          10
             Case: 17-14136     Date Filed: 11/26/2019    Page: 11 of 18


      And in Raszkiewicz, the Seventh Circuit held that a menacing gesture alone

was enough to find a threat of death. 169 F.3d at 468-69. In particular, the defendant

there entered a bank and told a teller, “This is it for you, you’re being robbed.” 169
F.3d at 461. The defendant ordered another teller to lie on the floor, “pointing

toward him with some sort of unknown object in one hand and gesturing with the

other hand stuck in the pocket of his . . . jacket in a manner that made [the employee]

think that [the defendant] had a gun, although in fact he was unarmed.” Id. The

Seventh Circuit applied a fact-specific, contextual inquiry that accounted for the

defendant’s threatening conduct but also considered whether the “circumstances [ ]

as a whole deprive[d] the [defendant’s] words or gestures of their ordinary and

customary meaning.” Id. It concluded that the defendant’s conduct would have led

a reasonable person to believe that the defendant was “brandishing a weapon” and

that, in combination with the defendant’s other conduct, would have “generated the

additional level of fear associated with a threat of death.” Id. at 469; see also

Emmett, 321 F.3d at 673 (concluding enhancement warranted where defendant

handed tellers notes threatening that people would be harmed and suggested, by

putting his hand into his jacket, that he had a weapon).

      The bank robberies in each of these cases involved at least the implication that

the defendant possessed a deadly weapon. Nevertheless, while a bank robber who

implies he has a deadly weapon will often be found to have engaged in a threat of


                                          11
             Case: 17-14136     Date Filed: 11/26/2019   Page: 12 of 18


death, at least one court has determined that even such an implication is not always

enough in the highly contextual analysis § 2B3.1(b)(2)(F) demands.

      Specifically, in Wooten, the Sixth Circuit held that an enhancement was not

warranted, even though the defendant told the teller, “I’m going to rob you” and “I

have a gun, I want your money.” Wooten, 689 F.3d at 573, 579. The Sixth Circuit

reached this conclusion because it determined that the other circumstances of the

robbery undermined the conclusion that the defendant’s threat would instill a fear of

death in the reasonable victim. Id. at 578-79. First, it reasoned that the defendant’s

nonaggressive and nonthreatening demeanor would not convey to a reasonable teller

that the defendant was prepared to use deadly force. Id. Second, it noted the

amateurish nature of the robbery—including the absence of a disguise or a demand

note and the defendant’s repeated non-assertive requests for money. Id. at 579.

Third, corroborating the Sixth Circuit’s view of how a reasonable person would have

felt in light of the circumstances, the teller himself testified that he never felt

threatened by the defendant and merely handed over the money because that’s what

he was trained to do. Id. Indeed, the Wooten defendant’s previous attempt to commit

a bank robbery proved unsuccessful because the teller “laughed at” the defendant’s

request for money. Id. at 573. As the Sixth Circuit concluded, that reaction further

supported the conclusion that a reasonable teller likewise would have lacked fear of

death during the later robbery. Id. at 579.


                                         12
             Case: 17-14136     Date Filed: 11/26/2019   Page: 13 of 18


      Perez’s case does not require us to determine whether we agree with the Sixth

Circuit’s conclusion that a note expressly advising that the defendant has a deadly

weapon will not necessarily satisfy the requirements of the threat-of-death

enhancement. Nevertheless, it further demonstrates what the cases from the other

Circuits show: “[C]ontext can be everything . . . .” United States v. Thomas, 327
F.3d 253, 256 (3d Cir. 2003).

      Perez’s case does not involve materially the same facts as any of these other

cases we have discussed. Unlike in Murphy, Jennette, Carbaugh, and Wooten, Perez

did not specifically state he had a gun. Nor did Perez imply that he had a weapon,

as occurred in Raszkiewicz and Emmett. On the other hand, Perez did expressly

threaten the tellers with harm. So while these other cases might set forth helpful

road marks, we must still undertake the fact-intensive inquiry that considers the

totality of the circumstances of Perez’s threat.

      Those circumstances, as we explain next, do not add the “something more”

required to transform Perez’s general threat of harm inherent in every bank robbery

under § 2113(a) into a threat of death. To the contrary, the evidence suggests that

Perez’s overall conduct would have somewhat mitigated a reasonable victim’s fear

of harm.

      We begin with Perez’s March 21, 2017, robbery of Chase Bank. Perez’s

demand note told the teller to “Put $5[,]000 in an envelope . . . and no one will get


                                          13
                  Case: 17-14136       Date Filed: 11/26/2019     Page: 14 of 18


hurt.” That undeniably constitutes a threat of harm. But nothing else about Perez’s

March 21st robbery generated the additional level of fear associated with a threat of

death.        Perez did not wear a disguise, and the clothes he did wear did not

independently suggest he could have had a weapon hidden in them. Nor did the

government present any evidence that Perez made any threatening gestures,

nonverbally indicated that he carried a weapon, or acted menacingly. And his

statement that he had “kids to feed” also likely softened the impact of the demand,

as it suggested that he was not devoid of empathy. 5 Plus, nothing supports the notion

that Perez aggressively demanded the money. In fact, the district court described

Perez’s interaction with the teller as “sort of a conversation.” And though the teller

easily could have given Perez $5,000 the first time he asked for it, the teller

nonetheless felt comfortable enough not to comply with Perez’s demand four

separate times. This is not the conduct of someone in fear of death.

         The story is much the same for Perez’s March 27, 2017, attempted robbery.

Again, we have no doubt that Perez’s note constituted a threat of harm. But as was

the case with Perez’s earlier robbery, nothing about Perez’s conduct threatened

death. Perez again wore no disguise and was not obviously carrying a weapon. In

fact, he was wearing shorts this time, leaving even less room for stowing a weapon.



         5
             As it turned out, Perez had no children. But of course, a teller would not have known
that.
                                                 14
              Case: 17-14136     Date Filed: 11/26/2019     Page: 15 of 18


And in the demand note, Perez again made reference to a need to feed his kids. This

time, the teller felt safe enough to altogether leave the bank counter for several

minutes and report the robbery to a supervisor, who called 911. Then, even more

surprisingly, the teller returned to the counter. Though Perez was “visibly agitated

and aggressive” upon the teller’s return, the teller couldn’t have found Perez’s

conduct that imposing. After all, the teller opted not to comply with Perez’s

demands but rather stalled Perez until law enforcement arrived.

      While we apply an objective test in analyzing Perez’s behavior, both tellers’

responses to Perez provide helpful indications of just how fear-inducing (or not)

Perez’s threats would have been to a reasonable person. And as the tellers’ reactions

to Perez suggest, in context, Perez’s threats necessary to make his crime qualify as

bank robbery, in violation of § 2113(a), did not rise to the further level of threats that

would instill the fear of death in a reasonable person.

      In short, whether the district court’s application of the threat-of-death

enhancement here arose from a clearly erroneous factual finding or a legal error in

applying the law to the facts, our review of the totality of the circumstances “leaves

us with the definite and firm conviction,” United States v. White, 335 F.3d 1314,

1319 (11th Cir. 2003), that the district court reversibly erred.

      Amicus contends our decision in United States v. Keene, 470 F.3d 1347, 1348

(11th Cir. 2006), requires a different answer. We are not persuaded. In Keene, the


                                           15
             Case: 17-14136     Date Filed: 11/26/2019    Page: 16 of 18


bank robber gave the teller a note reading, “Give me all the money, and no one will

get hurt! Love, me.” Though we cited the Third Circuit’s Thomas decision and

mused in dicta that perhaps we should conclude that the threat-of-death enhancement

applied, we ultimately did not reach the issue because the district court said it would

have applied the same sentence, regardless of whether the enhancement applied. Id.

at 1348-49. As a result, Keene is not instructive here.

      And to the extent that Keene’s dicta could be understood to suggest that a

threat of harm alone—without consideration of the surrounding circumstances—

might suffice to support application of the threat-of-death enhancement, it cannot be

sustained for at least two reasons.

      First, since all bank robberies involve threats of harm of some type in order to

qualify as robberies under § 2113(a), a rule subjecting generic threats of harm,

without more, to the threat-of-death enhancement would effectively render the

threat-of-death enhancement applicable to every bank robbery under § 2113(a). If

the Guidelines’ drafters wished to make that choice, they would have done so

expressly, like they did when they made a two-point enhancement applicable to all

bank robberies, just because they are bank robberies. See USSG § 2B3.1(b)(1).

      Second, Thomas, the case we cited in our dicta in Keene, does not stand for

the proposition that a generic threat of harm, standing alone, can support application

of the threat-of-death enhancement. In Thomas, the defendant presented a demand


                                          16
             Case: 17-14136     Date Filed: 11/26/2019   Page: 17 of 18


note that, as relevant here, stated, “a dye pack will bring me back for your ass.” 327
F.3d at 254. In other words, the note threatened that the teller would not be safe

even after the robbery if the teller put a dye pack in with the money, since the

defendant would hunt the teller down and exact his revenge. The Third Circuit

opined that “[w]hether Thomas’s threat was a threat of death or only a threat of harm

is not free from doubt.” Id. at 257. But it nonetheless upheld the district court’s

application of the enhancement on clear-error review. Id.

      Of course, very important differences exist between the threat in Thomas and

the threat in Keene. While the note in Keene threatened only generic harm, the note

in Thomas involved a specific threat to come “back for your ass.” So unlike the

Keene threat, the Thomas threat, in and of itself, could be understood by a reasonable

person as a slang threat of death. Second, unlike the threat in Thomas, the Keene

threat did not suggest that the robber would track down the tellers after the robbery

if he turned out to be unhappy with them. The Thomas note’s inherent threat of

revenge represented a threat that continued even after the robbery concluded.

Finally, we note that the Third Circuit upheld application of the enhancement in

Thomas only because it determined the application to be nothing more than a factual

determination that was not clearly erroneous. While we also, of course, review

factual findings for clear error, we apply a de novo standard of review in evaluating

application of the Guidelines, as a matter of law, to the facts. For these reasons,


                                         17
             Case: 17-14136     Date Filed: 11/26/2019   Page: 18 of 18


Thomas itself does not support application of the threat-of-death enhancement to

generic threats of harm in the absence of other circumstances supporting the notion

that the threats would put a reasonable person in fear of death.

      Finally, we emphasize that § 2B3.1 is designed to distinguish between bank

robberies involving threats of harm and those relying on threats of death. As we

have noted, by definition, all bank robberies under 18 U.S.C. § 2113(a) employ

threats of some kind of harm, or they would not satisfy the statutory requirement that

the defendant have used “force and violence” or “intimidation.” Section 2B3.1(b)(F)

pertains to only those robberies where the defendant relied on a threat of death.

Perez’s robberies involved no such threat.

                                               IV.

      “Treating all threats in the course of a robbery as threats of death would defeat

the distinction the [threat-of-death] enhancement seeks to capture.” Thomas, 327
F.3d at 257. We decline to effectively do away with § 2B3.1(B)(2)(F)’s distinction

that helps separate bad robberies from worse ones. Here, it is clear that Perez’s

conduct and language did not rise to the level of a threat of death. Because the

district court erred in reaching the contrary conclusion, we vacate Perez’s sentence

and remand to the district court for resentencing.

      VACATED AND REMANDED.




                                          18